The opinion of the court was delivered by
Horton, C. J.:
This was an action in the court below for slander. The iury returned a verdict for the plaintiff for $4,000.
It was alleged in the motion for a new trial, among other things, that the damages allowed were given under the influence of passion or prejudice. In overruling the motion for a new trial the court found that the assessment of the jury beyond the sum of $500 was excessive. Seven-eighths of the verdict was voluntarily remitted by the plaintiff rather than to have a new trial. In view of the action of the trial court, *310and the testimony in the case, we are compelled to say that the damages were so excessive as to show the verdict was given under the influence of passion or prejudice. If seven-eighths of the verdict was rendered under the influence of passion or prejudice, the other one-eighth must also have been rendered under like influence. In such a case the amount of damages should be submitted to the judgment of another jury. (U. P. Rly. Co. v. Hand, 7 Kas. 380; A. T. & S. F. Rld. Co. v. Cone, 37 id. 567; Cassin v. Delaney, 38 N. Y. 178.)
We do not desire to intimate that a verdict of $500, or even a larger sum, would be excessive in a case of this kind, if a jury free from passion or prejudice should render such a verdict; but a verdict that is seven-eighths excessive ought not to be the basis of a judgment. In such a case a new trial should be allowed.
The judgment of the trial court will be reversed, and the cause remanded.
All the Justices concurring.